Citation Nr: 9917595	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
hepatitis C.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right radius.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959. 

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1991 rating decision of the Regional Office (RO) 
which granted the veteran compensation benefits for hepatitis 
C pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 
& Supp. 1999), and assigned a 10 percent evaluation for it, 
effective March 12, 1991.  In a December 1991 rating 
decision, a 30 percent evaluation for hepatitis C was 
granted, effective March 12, 1991.  The veteran continued to 
express disagreement with the assigned evaluation.  By a 
rating decision in July 1992, the RO denied the veteran's 
claim for a total disability rating for compensation purposes 
based on individual unemployability.

In September 1991, the veteran raised the issue of 
entitlement to temporary disability rating under 38 C.F.R. 
§ 4.29 for a hospitalization that month.  In March 1995, the 
Board referred this matter to the RO for appropriate action.  
The RO has not adjudicated this claim.  Also, in August 1994, 
the veteran raised the issue of entitlement to temporary 
disability rating under 38 C.F.R. § 4.29 for a 
hospitalization that month.  The RO has also not adjudicated 
that claim.  These issues have been neither prepared nor 
certified for appellate review and are referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In an April 1978 statement, the veteran raised the issue of 
entitlement to service connection for a thyroid disorder as 
secondary to radiation exposure.  In an August 1978 rating 
decision, the RO denied service connection for a thyroid 
disorder as secondary to radiation exposure.  The veteran 
again raised the issue of service connection for a thyroid 
disorder in correspondence to his United States Senator in 
correspondence dated in March 1998.  

In a decision in June 1996, the Board granted an effective 
date of September 14, 1990 for an award of disability 
benefits under 38 U.S.C.A. § 1151 for hepatitis C.  The RO 
has apparently not implemented the Board's decision regarding 
the effective date of the award of disability benefits under 
38 U.S.C.A. § 1151 for hepatitis C.  This matter is referred 
to the RO for appropriate action, to include the assignment 
of an effective date of September 14, 1990 for the award of 
disability benefits under 38 U.S.C.A. § 1151 for hepatitis C.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a November 1992 statement, the veteran's treating VA 
physician said that he had been treating the veteran for 
chronic hepatitis C with biopsy proven cirrhosis since May 
1991.  On October 1996 VA liver examination, cirrhosis of the 
liver was diagnosed.  Cirrhosis of the liver is rated under 
diagnostic code 7312 whereas infectious hepatitis is rated 
under diagnostic code 7345.  Ratings under diagnostic codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with evaluation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (1998).  





The issue of entitlement to service connection for cirrhosis 
of the liver has been raised.  The issue of service 
connection for cirrhosis of the liver is inextricably 
intertwined with the issue of entitlement to an increased 
rating for hepatitis C.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In February 1998, the Board remanded this claim for an 
examination to determine, inter alia, the nature and extent 
of the severity of the veteran's liver damage.  On May 1998 
VA liver examination, the physician did not render an opinion 
on the nature and extent of the severity of the veteran's 
liver damage.  Therefore, the May 1998 VA liver examination 
did not comply with the directives of the February 1998 
remand of the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Also, the May 1998 examiner noted that an ultrasound of the 
abdomen, liver panel, and alpha-fetoprotein needed to be 
performed.  These tests were apparently not performed.

In an August 1997 rating decision, an increased rating was 
denied for the service-connected right elbow disability.  In 
September 1997, the RO received the veteran's notice of 
disagreement with that decision.  A statement of the case has 
not been issued.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, this case is REMANDED for the following:


1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and approximate dates of 
treatment of all medical providers from 
whom he has received treatment for 
hepatitis C, cirrhosis of the liver, and 
his right elbow disability since May 
1998.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims files legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
extent of severity of his hepatitis C.  
The veteran's claims folder, a copy of 
the criteria under 38 C.F.R. § 4.115, 
Diagnostic Codes 7312 and 7345, and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be performed.  

The examiner is requested to furnish an 
opinion as to which of the following 
criteria best describes the hepatitis C.  

1)  Minimal liver damage with 
associated fatigue, anxiety, 
and gastrointestinal 
disturbance of lesser degree 
and frequency but necessitating 
dietary restriction or other 
therapeutic measures;




2)  Moderate liver damage and 
disabling recurrent episodes of 
gastrointestinal disturbance, 
fatigue, and mental depression;

3)  Marked liver damage 
manifested by liver function 
test and marked 
gastrointestinal symptoms, or 
with episodes of several weeks 
duration aggregating three or 
more a year and accompanied by 
disabling symptoms requiring 
rest therapy.

The examiner should render an opinion on 
whether any cirrhosis found is related to 
the service-connected hepatitis C. 

If the examiner determines that the 
cirrhosis of the liver is related to the 
hepatitis C, the examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
cirrhosis of the liver:

1)  Moderate; with dilation of 
the superficial abdominal 
veins, chronic dyspepsia, and 
slight loss of weight or 
impairment of health;






2)  Moderately severe; liver 
definitely enlarged with 
abdominal distention due to 
early ascites and with muscle 
wasting and loss of strength;

3)  Severe; ascites requiring 
infrequent tapping, or 
recurrent hemorrhage from 
esophageal varices, aggravated 
symptoms and impaired health;

4)  Pronounced; aggravation of 
the symptoms for moderate and 
severe, necessitating frequent 
tapping.

The examiner should also render an 
opinion on whether the veteran is unable 
to secure and follow a substantially 
gainful employment by reason of his 
hepatitis C and related disorders, to 
include cirrhosis, if applicable.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion(s) expressed, and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist to determine 
the current manifestations and severity 
of his service-connected residuals of a 
fracture of the right radius.  

The veteran's claims folder, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated studies 
should be performed.  

The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner.  
The examiner should specifically report 
active and passive ranges of motion of 
the right elbow. The examiner should 
indicate at what point, if any, in 
degrees of motion, the veteran 
experiences painful motion in the right 
elbow.  

The examiner should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
right elbow from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  

The examiner should also render an 
opinion on whether the veteran is unable 
to secure and follow a substantially 
gainful employment by reason of his 
service-connected right elbow disability. 

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion(s) expressed, and 
the foundation for all conclusions should 
be clearly set forth.  



A comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand; if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of an increased 
rating for residuals of a fracture of the 
right radius, and the veteran should be 
advised of the time in which to perfect 
his appeal if he wishes appellate review.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of service connection for 
cirrhosis of the liver as secondary to 
service-connected hepatitis C, and 
readjudicate the issues of entitlement to 
an increased evaluation for hepatitis C 
and a total disability rating for 
compensation purposes based on individual 
unemployability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case with applicable laws and regulations 
not previously included.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final action warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


